FILED
                            NOT FOR PUBLICATION                             FEB 21 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MIAOYUN XIA,                                     No. 10-70908

              Petitioner,                        Agency No. A098-445-295

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 14, 2014**
                                Pasadena, California

Before: FARRIS, N.R. SMITH, and WATFORD, Circuit Judges.

       1. The Board of Immigration Appeals (BIA) correctly concluded that Xia

filed her asylum application outside the one-year filing deadline and cannot show

extraordinary circumstances to excuse her delay. See 8 C.F.R. § 1208.4(a). Xia

arrived in the United States in May of 2002, but she did not file her asylum

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                           Page 2 of 3
application until March 1, 2005. She argues that her delay in filing was caused by

the disappearance of the lawyer she hired to prepare her asylum application. But

she discovered that the lawyer had disappeared in November 2003, and she still did

not file her asylum application until fifteen months later. The reasons for that

fifteen-month delay—lack of familiarity with immigration laws and her attorney’s

disappearance—do not constitute extraordinary circumstances excusing the delay.

See Al Ramahi v. Holder, 725 F.3d 1133, 1138–39 (9th Cir. 2013).

      2. The BIA found that Xia failed to establish a nexus between her

mistreatment and a protected ground. But after the BIA issued its decision, we

decided Hu v. Holder, 652 F.3d 1011 (9th Cir. 2011). That case involved a

withholding claim similar to Xia’s, and analyzed the nexus requirement in the

context of a labor demonstrator arrested for disturbing the peace. Id. at 1014,

1019. In light of this intervening precedent, we remand Xia’s withholding of

removal claim to the BIA so that the BIA can reconsider whether Xia has met the

nexus requirement. See Pannu v. Holder, 639 F.3d 1225, 1227–29 (9th Cir. 2011).

      3. The BIA’s denial of Xia’s claim for relief under the Convention Against

Torture (CAT) is supported by substantial evidence. The record does not compel

the conclusion that the abuse Xia suffered in custody amounted to torture under
                                                                       Page 3 of 3
CAT, and she points to no evidence that she will suffer more severe abuse upon her

return to China. See Kumar v. Gonzales, 444 F.3d 1043, 1055–56 (9th Cir. 2006).

      PETITION FOR REVIEW GRANTED IN PART, DENIED IN PART,

and REMANDED.

      The parties shall bear their own costs.